978 F.2d 1519
Charles CAMPBELL, Petitioner-Appellant,v.James BLODGETT, Superintendent, Washington StatePenitentiary, Walla Walla, Washington;  Kenneth O.Eikenberry, Attorney General, State ofWashington, Respondents-Appellees.
No. 89-35210.
United States Court of Appeals,Ninth Circuit.
Oct. 8, 1992.

Prior report:  978 F.2d 1502.
Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.